— Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 22, 1998 (People v Rodriguez, 251 AD2d 603 [1998]), affirming a judgment of the Supreme Court, Queens County, rendered June 25, 1996.
Ordered that the application is denied.
*988The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Balkin, J.E, Dickerson, Leventhal and Hinds-Radix, JJ., concur.